Exhibit 10.30

 

TAILORED BRANDS, INC. 

2016 LONG-TERM INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

Tailored Brands, Inc., a Texas corporation (the “Company”), hereby grants to the
employee of the Company named herein (the “Employee”) the following Nonqualified
Stock Option (the “Option”) pursuant to the terms and conditions of the Tailored
Brands, Inc. 2016 Long-Term Incentive Plan (the “Plan”), and this Nonqualified
Stock Option Agreement (this “Option Agreement”).

 

1.  Name of Employee:

    

     [  ]     

 

 

 

 

2.  Grant Date:

 

    [  ]     , 20[  ]

(the “Grant Date”)

 

 

 

3.  Number of Shares of
Stock Subject to Option:

 

    [  ]     

 

 

 

 

4.  Option Exercise Price:

 

   $[ ]  

per share of Stock

 

 

 

5.  Vesting:

 

Except as otherwise provided in this Option Agreement, the Option shall vest and
become exercisable in accordance with the following provisions:

 

 

 

 

 

(a)The Option shall vest and may be exercised in accordance with the schedule
contained in Exhibit A attached hereto and made a part of this Option Agreement.

 

 

 

 

 

(b)To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part until the Option expires and terminates as
provided in the applicable sections of this Option Agreement.

 

 

 

 

 

(c)In the event of the Employee’s Termination of Employment for any reason, the
Option shall not continue to vest after such Termination of Employment.

 

 

 

6.  Expiration and
Termination of the
Option:

 

Except as otherwise provided in this Option Agreement, the Option shall expire
and terminate on the earlier of (a) the tenth anniversary of the Grant Date (the
“Option General Expiration Date”); and (b) ninety (90) days after the Employee’s
Termination of Employment.

 







--------------------------------------------------------------------------------

 



 

 

 

7.    Retirement, Death or
Disability:

 

If the Employee’s employment with the Company or any Affiliate terminates by
reason of the Employee’s Retirement, death or Disability, the Option shall
expire and terminate on the earlier of (a) the Option General Expiration Date;
and (b) one year following the date of the Employee’s Termination of Employment
due to Retirement, death or Disability.  The Option may be exercised pursuant to
the provisions of this Section 7 of this Option Agreement with respect to the
number of shares of Stock that the Employee would have been entitled to purchase
had the Employee exercised the Option on the date of the Employee’s Termination
of Employment.   

 

 

 

8.    Change in Control:

 

In the event of a Change in Control, the terms and conditions of the Change in
Control Plan will apply with respect to the Option.  The term “Change in Control
Plan” shall mean the Tailored Brands, Inc. Senior Executive Change in Control
Severance Plan, adopted effective September 8, 2016.  For purposes of this
Section 8, the terms and conditions of the Change in Control Plan are
incorporated into and made a part of this Option Agreement. 

 

 

 

9.   Limits on Exercisability:

 

The Option shall not be exercisable until (a) the effective registration under
the Securities Act of 1933, as amended (the “Act”), of the shares of Stock to be
received pursuant to this Option Agreement (unless in the opinion of counsel for
the Company such offering is exempt from registration under the Act); and
(b) compliance with all other applicable laws.  If the Employee is an officer or
“affiliate” of the Company (as such term is defined under the Act), the Employee
consents to the placing on the certificate for any shares of Stock acquired upon
exercise of the Option of an appropriate legend restricting resale or other
transfer of such shares of Stock, except in accordance with the Act and all
applicable rules thereunder. 

 

 

 

10.  Shareholder Rights:

 

Except as otherwise provided in this Option Agreement, the Employee shall have
none of the rights of a shareholder with respect to the shares of Stock
underlying the Option until the Employee exercises the Option and becomes the
recordholder of the shares of Stock underlying the Option. 

 

 

 

11.  Effect of Plan:

 

The Option is subject in all cases to the terms and conditions set forth in the
Plan, which are incorporated into and made a part of this Option Agreement.  In
the event of a conflict between the terms of the Plan and the terms of this
Option Agreement, the terms of the Plan will govern.  All capitalized terms that
are used in this Option Agreement but are not defined in this Option

 



2

--------------------------------------------------------------------------------

 



 

 

Agreement shall have the meanings ascribed to such terms in the Plan.

 

 

 

12.  Acknowledgment:

 

By receipt of this Award, the Employee acknowledges and agrees that the Option
is subject to all of the terms and conditions of the Plan and this Option
Agreement.

 

 

 

13.  Forfeiture for Cause:

 

Notwithstanding any other provision of this Option Agreement, the Option granted
hereunder shall be subject to the Forfeiture for Cause provisions contained in
Section 4.7 of the Plan.

 

 

 

14.  Effect on Other
Agreements:

 

The parties acknowledge and agree that, with the exception of the Change in
Control Plan or an employment agreement, if either or both are applicable to the
Employee, the provisions of this Option Agreement shall supersede any and all
other agreements and rights that the Employee has under any agreements or
arrangements between the Employee and the Company, whether in writing or
otherwise, with respect to the matters set forth herein.

 

 

 



3

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Applicable Vesting Schedule for the Option

 

 

Date On and After Which

    

Additional Percentage

    

Additional Number of Shares

Portion of Option May Be

 

of Option Vested and

 

With Respect to Which

Exercised

 

Exercisable

 

Option May Be Exercised

 

 

 

 

 

 

 

--------------------------------------------------------------------------------